Citation Nr: 1018241	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-29 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Entitlement to special monthly compensation.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from May 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In a March 2006 rating decision, the 
RO denied the Veteran's claim for special monthly 
compensation (SMC) based on the need for regular aid and 
attendance or upon housebound status as well as based on the 
loss of use of the lower extremities.  The RO continued to 
deny the claims in May 2006, May 2007, and August 2007 rating 
decisions.

In March 2010, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is of record.  During the hearing, the 
Veteran withdrew that aspect of the claim for SMC based upon 
housebound status.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is so helpless as to be in need of the regular 
aid and attendance of another person.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an award of SMC based on the need for the 
regular aid and attendance of another person are met.  38 
U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 
3.352(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

In light of the Board's favorable determination, no further 
discussion of VCAA compliance is needed at this time.  

Pertinent Laws and Regulations

An award of special monthly compensation is warranted if the 
veteran, as the result of service-connected disability, has 
suffered the anatomical loss or loss of use of both feet, or 
of one hand and one foot, or is blind in both eyes with 5/200 
visual acuity or less, or is permanently bedridden or with 
such significant disabilities as to be in need of regular aid 
and attendance.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§ 3.350(b) (2009).  

Determination as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of a claimant to dress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reasons of the particular 
disability cannot be done without aid; inability of the 
claimant to feed himself through the loss of coordination of 
the upper extremities or through extreme weakness; inability 
to tend to the wants of nature; or incapacity, physical or 
mental, that requires care and assistance on a regular basis 
to protect claimant from the hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a) (2009).

"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  Id.

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance, propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  For example, extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more, will constitute loss of use of the 
hand or foot involved.  Complete paralysis of the external 
popliteal nerve (common peroneal) and consequent footdrop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve, will be 
taken as loss of use of the foot.  38 C.F.R. § 3.350(a)(2) 
(2009).

Analysis

The Veteran is service-connected for varicose veins of the 
right lower extremity (rated as 40 percent) and varicose 
veins of the left lower extremity (rated as 40 percent), for 
a combined evaluation of 70 percent.  A total disability 
rating based on individual unemployability has been awarded 
effective November 13, 2003.

In this case, the Board finds that the Veteran's service-
connected disabilities are shown to have rendered him 
physically helpless in the performance of the activities of 
daily living or in protecting himself from the everyday 
hazards and dangers incident to his environment.

A February 2006 medical statement for consideration of aid 
and attendance reflects that he is able to walk unaided for 
short distances, occasionally using a wheelchair; feed 
himself, but has a history of falls and is unable to perform 
his activities of daily living; is able to care for the needs 
of nature, as the bathroom is close; is not confined to bed; 
is able to sit up but stays in his recliner all day; is not 
blind; is not able to travel but short distances as his legs 
swell; and does not require nursing home care, as he lives 
with his wife.

A March 2006 medical statement for consideration of aid and 
attendance reflects that he is able to walk unaided, but only 
short distances; feed himself, but his wife or other family 
member brings him the food; needs help caring for the needs 
of nature, as he has fallen; is not confined to bed; is able 
to sit up; is not blind; is able to travel, but only short 
distances; and does not require nursing home care.

April and May 2007 private treatment notes reflect that he 
was ambulatory without the use of any assistive devices.  Of 
note, an April 16th EMG report reflects that the physician 
walked with him approximately 200 yards and, although he 
complained of pain in the legs, it was not clear that any 
erect posture provoked his pain.  Examination of the lower 
extremities revealed tenderness, significant varicosities, 
and mild generalized weakness.  After electrodiagnostic 
testing, the physician opined that the Veteran's leg pain is 
multifactorial and included the following in descending order 
of importance: lumbar stenosis, probably some element of 
vascular claudication secondary to peripheral vascular 
disease, varicosities, and possible early neuropathy.

A February 2008 private treatment note reflects diagnoses of 
venous insufficiency in the lower extremities with 
varicosities and 2 to 3+ edema and peripheral vascular 
disease particularly in the lower extremities with 
arteriosclerosis and venous disease with loss of valvular 
control in the veins.  The physician noted that the Veteran 
had an injury in the past with hypothermia to the extent to 
cause some pathology in the venous structures that has been 
progressing over the years.  

During his Board hearing, the Veteran testified that he 
cannot do anything around the house, including walking to the 
mailbox.  He testified that he can dress himself most of the 
time but needs help from his wife every once in a while, 
mostly at bed time.  His daughter testified that his wife 
helps him with everything, from cooking to cleaning and 
anything else he needs, and that he sometimes needs help 
taking a shower.  She also testified that it takes him 10 to 
25 minutes to go up or down the stairs in his home and he can 
walk to the bathroom, which is 8 to 10 feet from the couch 
and recliner, using the rails.  She also indicated that he 
sometimes needs help getting up from the toilet.

Given the above evidence indicating that the Veteran can walk 
unassisted, albeit only short distances, has no problems with 
his hands, and does not have severe visual impairment, the 
Board finds that he does not have the anatomical loss or loss 
of use of any extremity, or of blindness or visual acuity of 
5/200 to warrant further consideration of these conditions.  

However, given his daughter's testimony, the Board finds that 
he occasionally needs help dressing, keeping himself 
ordinarily clean and presentable, and tending to the wants of 
nature.  Although the February 2006 medical statement 
reflects that he is able to care for the needs of nature, the 
physician indicated that was because the bathroom is close, 
and the March 2006 medical statement reflects that he needs 
help.  Given the medical statements supporting the need for 
aid and attendance, the Board finds that the record reflects 
a physical incapacity that requires care and assistance on a 
regular basis to protect him from the hazards or dangers 
incident to his daily environment.  The February 2006 medical 
statement specifically notes that he cannot perform his 
activities of daily living.  Further, the record reflects 
that he is actually receiving aid and assistance from his 
wife.  

The Board acknowledges that the record does not reflect a 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which cannot be done without aid, or an 
inability to feed himself through the loss of coordination of 
the upper extremities or through extreme weakness; however, 
the Board observes that it is not required that all the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  

Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the objective medical evidence of record 
demonstrates that his service-connected disabilities render 
him physically helpless in the performance of the activities 
of daily living or in protecting himself from the everyday 
hazards and dangers incident to his environment.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Special monthly compensation based on the need for regular 
aid and attendance is granted, subject to the provisions 
governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


